[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE' JUDGEMENT
Having heard the evidence produced at the hearing in damages in this breach of contract action, and having considered the plaintiff's cogently presented post-hearing brief, the Court finds that the plaintiff has followed the confines of Rokalor, Inc. v. ConnecticutEating Enterprises, Inc., 18 Conn. App. 384, 388-89
(1989), in terminating its leasing contract with the defendant, as well as the mandate of Danpar Associates v.Somersville Mills Sales Room, 182 Conn. 444, 446 (1980), in mitigating its damages.
Accordingly, the Court awards to the plaintiff $301,943.10 as damages for lost rental income. In addition, the Court awards to the plaintiff attorney's fees in the amount of $721.20, as well as $105.80 in costs.
Clarance J. Jones, Judge CT Page 9863